          Case 2:21-cr-00342-ODW Document 1 Filed 04/06/20 Page 1 of 1 Page ID #:1



                                                                                                      FILE:_.

                                                                                           i'~      iE                  f   '~~   ~~




                                                                                                 ~ . tf .~   IM1~,~Ii ~. ~_~~.j




                                   UNITED STATES DISTRICT COURT                          ~- ~- ~~ ~ --~-------
                                  CENTRAL DISTRICT OF CALIFORNIA                       ~ ~ ~ ~ — ~ S ~ ~~
UNITED STATES OF AMERICA                                     I ~A5E N~lMBER

                                             PLAINTiFF(S} I              CR-17-00423.001•TUC JGZ
                            Y.

CHARLES JOHNNYSHEHANE
                                                                              DECLARATION RE
                                           DEFEnrDArrT~s}.                OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by:ARREST WARRANT
in the TUCSON                     District of ARIZONA                                     on 06!03/2019
at os:oo         ❑x a.m.!❑ p.m. The offense was allegedly committed on or about oblo3~2oi9
in violation of Title t8                            U.S.C., Sections) 3583
to wit: PROBATION VIOLATION

A warrant for defendant's arrest was issued by: DEPUTY CLERK SELINA CORONADO

Bond of$0                              was p set!~x recommended.

Type of Bond:

Relevant documents)on hand (attach):


I declare under penalty of perjury that the foregoing is true and correct.

Executed on      ~((~(~,b
                    Date


                                                                ZULMA MACHADO
Sig    ure o Agent                                               Print Name of Agent


USM3                                                            DSO
Agency                                                           Title




  -52 03/20)                          DE    RATION RE O      •OF-DISTRtC'C WARRANT
